Citation Nr: 1524182	
Decision Date: 06/06/15    Archive Date: 06/16/15

DOCKET NO.  05-14 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for leukemia as a result of blood transfusion in service.

2. Entitlement to service connection for the residuals of a staph infection of a feeding tube, with viral pneumonia, pancreatitis, kidney infections and line infections claimed as secondary to leukemia as a result of blood transfusion in service. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg ulcer.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for leukemia.

7. Entitlement to an increased rating for residuals of laceration of ulnar nerve right (major), currently evaluated as 40 percent disabling.

8. Entitlement to an increased rating for residuals of fractures of radius and ulna, right (major), currently evaluated as 10 percent disabling.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. A Board videoconference hearing was held before the undersigned in April 2015.  

Apart from those issues the Veteran has expressly appealed, there are additional claims for service connection for bilateral hearing loss and tinnitus regarding which the Veteran has filed a timely Notice of Disagreement (NOD) therefrom, thereby warranting issuance of a Statement of the Case (SOC) by the Agency of Original Jurisdiction (AOJ). 

This case consists primarily of documents within the Veterans Benefits Management System (VBMS). Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist the claimant, the Board finds VA Compensation and Pension examination warranted to resolve two of the instant claims, regarding first, that of entitlement to service connection for leukemia, on theory of service incurrence due to blood transfusion. The requested opinion will permit longitudinal review of the Veteran's medical history, including reasonable likelihood of having undergone blood transfusion during in-service surgical repair of the right arm after a motorcycle accident, which he alleges as the source of contamination with HTLV-1 virus, otherwise known to have association with certain forms of leukemia.  As for the claim of compensation under 38 U.S.C.A. § 1151 for left leg ulcer, regarding disability averred to have arisen out of negligent or faulty VA medical care, the Veteran alleges the additional disability of the left leg ulcer developed, or at minimum, substantially worsened due to failure on the part of the Chillicothe, Ohio VA Medical Center to timely prescribe antibiotics for it throughout the early-2000s. This allegation as well warrants VA medical inquiry.

Also appealed to the Board was the adjunct claim for section 1151 compensation for leukemia, on which the Veteran has not received notice how to substantiate the matter by proper evidence, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and the notice must be issued. It does appear up to this point that the primary and likely singular theory of recovery advanced by the Veteran is that his diagnosed chronic lymphocytic leukemia (CLL) originated from in-service blood transfusion, and not post-service negligent VA treatment as the basis for a section 1151 claim. Any additional evidence provided in furtherance of a section 1151 avenue of recovery however, will of course be appropriately considered.               If the Veteran intends to pursue this theory of recovery, he is encouraged to provide clarification as to the underlying factual basis.

Moving on to the increased rating claims, those for service-connected residuals of right ulnar nerve laceration and repair, and residuals fracture of right radius and ulna, a decision must be deferred as the AOJ never reviewed by adjudicative determination recent medical evidence, a series of November 2014 VA orthopedic and neurological examinations of the right upper extremity. Remand is required for issuance of a Supplemental Statement of the Case (SSOC) addressing this evidence. See 38 C.F.R. §§ 19.31, 19.37(a) (2014). 

Two other claims now before the Board must also be deferred as their respective outcomes are dependent one or more of the above identified matters -- the claim of  service connection for residuals of staph infection is inextricably intertwined with the issue of service connection for leukemia, as staph infection was allegedly brought during treatment for leukemia; and the claim of a TDIU is premised on demonstrated impairment of occupational capacity that can be linked to any aforesaid matter. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, given the Veteran's timely Notice of Disagreement with the prior November 2014  RO rating decision denying service connection for bilateral hearing loss, and tinnitus, the issuance of a Statement of the Case is warranted as the next stage in furtherance of an appeal therefrom to the Board.                                 See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the VCAA regarding the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for leukemia, in accordance with             38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014), and all other applicable legal precedent.

2. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the VBMS electronic file.

3. Schedule a VA examination by an infectious disease specialist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. Any indicated tests and studies must be accomplished and all clinical findings must be reported  in detail -- to specifically include laboratory testing to determine whether the Veteran indeed has the HTLV-1 virus, or any other blood borne agent which is known to cause or contribute to leukemia). 

The VA examiner is then requested to provide an opinion as to whether the Veteran's chronic lymphocytic leukemia (CLL), or any other diagnosed post-service substantially similar condition was at least as likely            as not (50 percent or greater probability) incurred during active duty service as the consequence of a claimed blood transfusion over the course of several months recovery and extensive right arm surgery following a November 1967 motorcycle accident, taking into appropriate consideration:  the documented medical history; evidence of whether there was a transfusion; the Veteran's own assertions (and those of his spouse by June 2005 competent lay statement); available information that prior to 1991 there was no routine testing of blood products for the HTLV-1 virus; and all other relevant scientific journal and medical background information.

Thereafter, regarding the claimed condition of a left leg ulcer, the VA examiner should indicate the exact diagnosis applicable to the left leg ulcer manifestation.   The examiner should then indicate whether the averred failure on the part of the Chillicothe VAMC to timely administer antibiotics during the early-2000s can be confirmed, and if so, was that the actual cause of additional disability involving left leg ulceration. Finally, please indicate: (a) whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (b) whether the proximate cause of the additional disability was an event not reasonably foreseeable (as foreseeability is defined within the context of 38 C.F.R. § 3.361(d)(2)).

With regard to both of these determinations, the examiner should include in the examination report the rationale for any opinion expressed.

4. Then review the examination report. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,                   11 Vet. App. 268 (1998).

5. Thereafter, the AOJ must adjudicate the claims on appeal based upon all additional evidence received.              In readjudicating the claim for increased rating for residuals, laceration of ulnar nerve, the AOJ should undertake consideration of all applicable rating criteria, including as warranted, the provisions for evaluating the "lower radicular group" nerves (median, ulnar, and radial nerves) under 38 C.F.R. § 4.124a, Diagnostic Code 8512. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded  an opportunity to respond before the file is returned to  the Board for further appellate consideration.

6. Finally, issue a Statement of the Case addressing the issues of entitlement to service connection for bilateral hearing loss, and tinnitus. Only if the Veteran submits a timely Substantive Appeal regarding these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

